[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________          FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-16423         ELEVENTH CIRCUIT
                                                       AUGUST 18, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                      D. C. Docket No. 08-62029-CV-RLD

VINCENT CAVARRA, SR.,


                                                               Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Commissioner of Social Security,

                                                              Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (August 18, 2010)

Before TJOFLAT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

      Vincent Cavarra appeals the judgment of the district court affirming the
Social Security Commissioner’s denial of disability insurance benefits, 42 U.S.C.

§ 405(g), and Supplemental Security Income, 42 U.S.C. § 1383(c)(3). Cararra’s

claim for benefits stems from hernia surgery Cavarra had in May 1999. As a result

of the surgery, an entrapment and neuralgia of the right ilioinguinal nerve

developed—causing a severe or stabbing pain in the distribution of the ilioinguinal

nerve that supplies the skin of the upper thigh and scrotum—which, according to

his testimony, has left him with constant, severe pain, such that he can no longer be

gainfully employed.

      In this appeal, Cavarra argues that the district court’s judgment should be set

aside and the case remanded to the Commissioner on two grounds: (1) the finding

of the Administrative Law Judge (“ALJ”) that good cause existed for failing to

accord a treating physician’s opinion controlling weight is not supported by

substantial evidence; and (2) ALJ erred in determining that Cavarra’s subjective

complaints of pain were not entirely credible. We conclude that the ALJ failed to

articulate good cause for discrediting the residual functional capacity determination

of Cavarra’s treating physician, Dr. Jose Torres, who opined that Cavarra could not

perform sedentary work. Moreover, because substantial evidence does not support

the ALJ’s rejection of Dr. Torres’s opinion, the ALJ erred discounting Cavarra’s

subjective complaints of pain.



                                          2
                                          I.

      We review the ALJ’s decision “to determine if it is supported by substantial

evidence and based on proper legal standards.” Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004) (quotation omitted). “Substantial evidence is

defined as more than a scintilla, i.e., evidence that must do more than create a

suspicion of the existence of the fact to be established, and such relevant evidence

as a reasonable person would accept as adequate to support the conclusion.”

Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citations omitted).

      The social security regulations establish a five-step, sequential evaluation

process to determine disability for both SSI and disability benefits claims. See 20

C.F.R. §§ 404.1520, 416.920. The ALJ must evaluate: (1) whether the claimant

engaged in substantial gainful employment; (2) whether the claimant has a severe

impairment; (3) whether the severe impairment meets or equals an impairment in

the Listing of Impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1; or

(4) whether the claimant has the residual functional capacity to perform her past

relevant work; and (5) whether, in light of the claimant’s residual functional

capacity, age, education and work experience, there are other jobs the claimant can

perform in the national economy. See Phillips v. Barnhart, 357 F.3d 1232, 1237

(11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).



                                           3
                                          A.

      A treating physician’s opinion “must be given substantial or considerable

weight unless ‘good cause’ is shown to the contrary.” Crawford, 363 F.3d at 1159

(quotation omitted); see also 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2).

“‘Good cause’ exists when the: (1) treating physician’s opinion was not bolstered

by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records.” Phillips, 357 F.3d at 1240-41. Where an ALJ articulates specific reasons

for failing to accord the opinion of a treating physician controlling weight and

those reasons are supported by substantial evidence, we accept the ALJ’s rejection

of the treating physician’s opinion. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th

Cir. 2005).

      When a treating physician’s opinion does not warrant controlling weight, the

ALJ must nevertheless weigh the medical opinion based on the: (1) length of the

treatment relationship and the frequency of examination; (2) the nature and extent

of the treatment relationship; (3) the medical evidence and explanation supporting

the opinion; (4) consistency with the record as a whole; (5) specialization in the

pertinent medical issues; and (6) other factors that tend to support or contradict the

opinion. 20 C.F.R. § 404.1527(d). A treating physician’s opinion is generally



                                           4
entitled to more weight than a consulting physician’s opinion. See Wilson v.

Heckler, 734 F.2d 513, 518 (11th Cir. 1984).

      The ALJ said that Cavarra retained a residual functional capacity to perform

medium work, finding that Cavarra could lift up to 50 pounds and that he could sit

for about six hours and stand or walk for about six hours during an eight-hour

work day. With the help of a vocational expert, the ALJ determined that Cavarra

could return to his past relevant sedentary work as a telemarketer or office

manager. Notably, while the ALJ found that Cavarra could lift up to fifty pounds,

sedentary work requires lifting only ten pounds and involves sitting most of the

day. See 20 C.F.R. 404.1567(a); see also Kelley v. Apfel, 185 F.3d 1211, 1213 n.2

(11th Cir. 1999) (“‘occasionally’ means occurring from very little up to one-third

of the time, and that ‘periods of standing or walking should generally total no more

than about 2 hours of an 8-hour workday, and sitting should generally total

approximately 6 hours of an 8-hour workday.’” (quoting Social Security Rule

83-10)). But, by limiting Cavarra to no more than three hours sitting a day, Dr.

Torres’s January 2005 multiple impairment questionnaire effectively states that

Cavarra is incapable of performing even sedentary work.

      The ALJ concluded that he could not assign controlling weight to Dr.

Torres’s January 2005 assessment that Cavarra was incapable of even sedentary



                                          5
work because Dr. Torres’s assessment was inconsistent with his own progress

notes and was based primarily on Cavarra’s subjective complaints. However, Dr.

Torres’s opinion was not inconsistent with his own medical records, which

evidence fluctuations in Cavarra’s periodic reports of his pain levels and responses

to medications.

      Dr. Torres’s assessment is consistent with the opinions of Dr. William W.

Cheatham and Dr. Douglas Neimand as well as Cavarra’s repeated reports of

severe pain. Dr. Torres’s reliance on Cavarra’s subjective pain complaints also

does not render his opinion unreliable, as we indicate below.

      The ALJ also emphasized that Cavarra’s daily activities, including

performing basic household chores, cooking, driving, and attending church, were

inconsistent with Dr. Torres’s assessment that Cavarra could not perform sedentary

work. Yet, these somewhat minimal daily functions are not comparable to typical

work activities. See 20 C.F.R. § 416.921(b) (stating that typical basic work

activities refer to “the abilities and aptitudes necessary to do most jobs,” including

among other things “walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying, or handling.”). Moreover, the ALJ’s description mischaracterizes

Cavarra’s testimony. Cavarra testified that that he cooked and cleaned for himself,

but that he had difficulty performing these tasks because he had basically lost



                                           6
motion in his right side. At one point, the ALJ acknowledged Cavarra’s testimony

that he had trouble in cooking and cleaning for himself. But when he discounted

Cavarra’s credibility and found that he was capable of doing medium work, the

ALJ failed to consider or evaluate Cavarra’s testimony that his neighbors and

children had to help him throw out garbage, go grocery shopping, and do laundry.

The ALJ also stated that Cavarra “socialize[d] with friends and family,” but,

Cavarra testified that, besides going to church, he did not participate in any social

activities outside his home. Finally, the ALJ did not explain how the ability to

perform basic household chores with difficulty qualified Cavarra to perform

medium work, which “involves lifting no more than 50 pounds at a time with

frequent lifting or carrying of objects weighing up to 25 pounds.” See 20 C.F.R.

§ 404.1567(c).

      No medical provider or consultant offered an opinion that conflicted with

Dr. Torres’s assessment or deemed Cavarra’s subjective complaints to be

unfounded. In sum, the ALJ failed to articulate good cause for discrediting Dr.

Torres’s opinions.

                                          B.

      We apply a three-part pain standard when a claimant seeks to establish

disability through his own testimony regarding pain or other subjective symptoms.



                                           7
Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). The pain standard

requires:

              (1) evidence of an underlying medical condition and
              either (2) objective medical evidence that confirms the
              severity of the alleged pain arising from that condition or
              (3) that the objectively determined medical condition is
              of such a severity that it can be reasonably expected to
              give rise to the alleged pain.

Id. “A claimant’s subjective testimony supported by medical evidence that

satisfies the pain standard is itself sufficient to support a finding of disability.”

Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995). In certain situations, pain

alone can be disabling, even when its existence is unsupported by objective

evidence. Id.

       “If the ALJ decides not to credit a claimant’s testimony as to [his] pain, he

must articulate explicit and adequate reasons for doing so.” Foote, 67 F.3d at

1561-62. “A clearly articulated credibility finding with substantial supporting

evidence in the record will not be disturbed by a reviewing court.” Id. at 1562.

       Here, as the ALJ observed, the medical evidence indicates that Cavarra did

have a medical condition that could reasonably be expected to cause pain, and

Cavarra consistently complained of pain to his treating doctors. But the ALJ

concluded that Cavarra’s statements concerning the intensity, persistence, and

limiting effects of his pain were not entirely credible. Besides the lack of objective

                                             8
medical evidence in the record, the ALJ based his credibility determination upon

Cavarra’s ability to live on his own, to perform basic household chores, and

Cavarra’s statement that he took 32 pills a day. This credibility determination was

not supported by substantial evidence.

      As an initial matter, given the nature of Cavarra’s condition, which could not

be easily seen or examined, it is not dispositive that the record lacked objective

evidence, for, in certain situations, pain alone can be disabling, even when its

existence is unsupported by objective evidence. Foote, 67 F.3d at 1561.

      The ALJ first reasoned that “[d]espite having continuous pain at a ‘9’ or ‘10’

on the pain scale, [Cavarra] is able to live on his own, perform basic household

chores, cook, drive, attend church, and socialize with friends and family.” But, as

discussed above, the ALJ mischaracterized Cavarra’s testimony about his

performance of household chores. Contrary to the ALJ’s reasoning, Cavarra’s

complaints of disabling pain are supported by his testimony; he said that neighbors

and friends had to help him with the garbage, shopping, and laundry, and that he

performed basic chores with difficulty because he had lost motion in his right side.

      Also, the ALJ was simply wrong in finding that Cavarra’s statement that he

takes 32 pills a day was not supported by the record. The medical expert testified

that Cavarra had Peyronie’s disease which required him to take between 24-32 pills



                                           9
a day in addition to his other pain medication.

      Moreover, the medical expert testified that the only thing that would call

Cavarra’s credibility of his pain complaints into question would be Dr. Schultz’s

belief that Cavarra’s pain complaints before his surgery in 1999 were somewhat

out of proportion to what he would expect. On the other hand, the credibility of

Cavarra’s complaints is bolstered by evidence that he made numerous visits to

various doctors over the course of several years, underwent MRIs and x-rays,

attempted numerous methods of relieving the pain, and was prescribed numerous

medications.

      After stating that Cavarra’s testimony was not “entirely credible” or “wholly

credible,” the ALJ completely discounted Cavarra’s subjective complaints of pain

when he concluded that Cavarra was capable of performing the full range of

medium work. The ALJ’s credibility determination is not supported by substantial

evidence and therefore must be set aside.

      For the foregoing reasons, the judgment of the district court is vacated and

the case is remanded to the district court with the instruction that it vacate the

Commissioner’s decision and remand the case to the Commissioner for further

proceedings not inconsistent with this opinion.

      VACATED and REMANDED, with instructions.



                                            10